             Case 2:20-cv-03944-MAK Document 9 Filed 12/10/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RAKYM DURHAM                                   : CIVIL ACTION
                                               :
                     v.                        : NO. 20-3944
                                               :
CITY OF PHILADELPHIA, et al.                   :


                                            ORDER
       AND NOW, this 10th day of December 2020, upon considering the Plaintiff’s untimely

Motion (ECF Doc. No. 8) to amend our November 25, 2020 Order (ECF Doc. No. 7) by

requesting leave to withdraw as counsel for the Defendant but the counsel represents the

Plaintiff, it is ORDERED the Plaintiff’s inapposite Motion (ECF Doc. No. 8) is DENIED as

stated but given the substance of the good cause alleged for a brief extension in lieu of dismissal

today, we amend our November 25, 2020 Order (ECF Doc. No. 7) solely to grant Plaintiff leave

until January 5, 2021 to file an amended Complaint or we will dismiss the case without

prejudice.




                                                     _________________________
                                                     KEARNEY, J.
